COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Llanelly Enterprises LTD v. Harry A. Bouknight, Jr.

Appellate case number:    01-19-00505-CV

Trial court case number: 2019-09066

Trial court:              295th District Court of Harris County

        This case was abated and remanded to the trial court for the trial court to enter written
findings of fact and conclusions of law. The district clerk has filed a supplemental clerk’s record
containing the trial court’s findings of fact and conclusions of law. Accordingly, we REINSTATE
this case on the Court’s active docket.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.7.
       The appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: __/s/ Sherry Radack_____
                    Acting individually  Acting for the Court


Date: ___September 19, 2019__